Citation Nr: 0945218	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  06-14 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to a rating in excess of 30 percent for 
dysthymia.

3.  Entitlement to a rating in excess of 20 percent for the 
residuals of a cervical spine injury.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1983 to December 1987 and from October 2001 to April 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Board notes that in a May 2009 rating 
decision the RO established entitlement to a total disability 
rating based upon individual unemployability (TDIU) and 
restored separate 10 percent ratings for peripheral 
neuropathy of the upper extremities.  A review of the record 
indicates the issues listed on the title page of this 
decision were the only matters remaining for appellate review 
subsequent to the May 2009 rating decision.  The Board notes 
that the Veteran had submitted earlier correspondence 
clarifying the issues for appeal and that in correspondence 
dated in November 2009 his attorney notified the Board of the 
Veteran's desire to withdraw any remaining issues on appeal.


FINDING OF FACT

On November 10, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his attorney, that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant, through his attorney, has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


